,’




Honorable Charles F. Hemphill
County Auditor
upton county
Rankin, Texas
Dear Sir:          QpFnion NO.. o-4882
                   Re: Allowable deductlon- for -
                        traveling and auto expenses
                       made by aounty offlolals.
          Your letter of September 23, 1942, requesting the
opinion of this department,reads as follows:
         "An~Opl.nionis herein sought bearing on
    Allowable deductloh for traveling and auto
    ex@naes or auto depreoiatlonclaimed'against
    the County for having been paid by the County
    Judge, County Clerk and County Attorney.
         "F'orsuch deduotionsI 8111demanding that
    proof be furnished that such dedutitions;were
    abtual and neoessary k and that rebeipted bills
    be furnished to s'ubstahtiate'suchexbenses and
    that a division be made between traveling-In
    and around the Cbunty and traveling between the
    residence and the Court House.
         II
          . .. . .I,
          In conneotiotiwithyour-request,we are unable to
furnish you an opition whFch;under the facts submitted,pass-
es upon the allowance of traveling and auto expenses or'auto
depreciationincurred by the County Judge and County Clerk.
We have not been furnished with a copy of the order of the'
Commissioners'Court all-owingsuch expenses nor are we able
to determihe .tioin
                  your-requestthat such officials in their
claim for expenses, presumably under Article 3899(b),:Vetinoh's
Annotated-CivilStatutes.,under whloh we assume auoh expenses-
are claimed';have complied with the provisions-of such statute.
We therefore confine this opinion to such travellng'expenses
as claimed by the County Attorney, assuming that the oonaitlons
of Article 3899(b) have been complied with by such officer.
Honorable Charles F. Hemphill, Page 2   (O-4882)


          In ah opinionrendered by this department,being-
0-3670, approved July 3, 1941, 'weheld that the Commisalonersl
Court of Smith County. would have authority to allow the County
Attorney reasonable necessary traveling expenses for attend-
ing'justice courts of the County and that the method of com-
putation of such expenses.allowed,If any, would be for the
Commissioners1Court to determine in their sound discretion.
          Your attention is called to our opinion O-332, dated
March 3, 1939, a copy of'whloh Mhereto attached, in whitih
we set forth and construedArticle 3899(b) of sald statute.
          Under the opinions above tilted,it is presumed that
any order allowing such expenses does not reaah out and Include
items lnoukred by the County Attorney in the use-of his car-
while traveling to and from his residence and the oourthouseor
courthouseand residence.
          The-County Auditor is charged with auditing and ap-
proving such-expense'accounts, in support of which he may re-
qulre invoices ahd requisitionsand If it appears that any
item shown'on the'sworn monthly report wasnot inourred by
such bffioer or WBs not a neobssary or legal expense of such
office or purchased upon proper requisitionprovided by him,
the Auditor is required to rejeot such Items.
          Itsis therefore the'opinion of this departmeht that
in'auditlnga monthly sirorn report of travelkg expense allowed
the County Attorney under Article 3899(b),Vernon's Annotated
Civil Statutes, the County Auditor is requlrea to disapprove
any Item whloh he has reasonable~groundsto believe was lncur-
red In traveling by automobilebetween the courthouseand said
officer*.7home.
                                        Yours very   truly
                                   ATTORNRYQENERAL OFTEKAS
                                   By /s/Urn. J. R. King
WJRK:mp:mjs                              Wm. J. R. King
Encl.                                          Assistant
APPROVED OCT-7; 1942
/s/ &over  Sellers
FIRST ASSISTANT ATTORNEX OENERAL
APPROVED OPINION COMMITTER
BY f5/ BWB CHAIRMAN